DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 11/09/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Claims 1-15 are allowable. Since the withdrawn claims depend from an allowable claim as persuasively argued by the applicant, therefore the restriction requirement is withdrawn and the previously withdrawn claims 2-4,6-9 and 11-14 are rejoined.
Allowable Subject Matter
3.	Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Toya et al was the closest prior art of record, Toya et al discloses a battery charger cradle, but Toya et al does not clearly discloses the claimed structure of a power feeding device for wirelessly transmitting power to a power receiving device equipped with a power receiving coil device, comprising: a magnetic structure having two magnetic bodies, mutual main surfaces of the two magnetic bodies facing each other, the two magnetic bodies being separated at a predetermined distance; and a power feeding coil device which receives power from a 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-15, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4. 	Applicant's arguments considered on the remarks filed on 11/09/2020 regarding claims 1-15 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836